Case 17-08714        Doc 46     Filed 02/11/19     Entered 02/11/19 16:58:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 08714
         Vanessa Scott

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/20/2017.

         2) The plan was confirmed on 05/18/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/24/2018, 12/13/2018.

         5) The case was Converted on 01/24/2019.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-08714             Doc 46         Filed 02/11/19    Entered 02/11/19 16:58:08                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,420.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $5,420.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,016.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $234.30
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,251.06

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured      2,555.00       2,506.37         2,506.37           0.00       0.00
 AT&T Mobility II LLC                    Unsecured         467.00      1,310.28         1,310.28           0.00       0.00
 Cavalry SPV I LLC                       Unsecured           0.00        694.95           694.95           0.00       0.00
 City of Chicago Department of Revenue   Unsecured         600.00        693.40           693.40           0.00       0.00
 Commonwealth Edison Company             Unsecured         575.00        601.25           601.25           0.00       0.00
 Convergent Outsourcing                  Unsecured         473.00           NA               NA            0.00       0.00
 DISHNETWORK                             Unsecured         194.00           NA               NA            0.00       0.00
 Enhanced Recovery Co L                  Unsecured      1,310.00            NA               NA            0.00       0.00
 Fifth Third Bank                        Unsecured         275.00           NA               NA            0.00       0.00
 Illinois Department of Revenue          Unsecured           0.00         55.50            55.50           0.00       0.00
 Illinois Dept Of Employment Security    Unsecured         900.00        925.00           925.00           0.00       0.00
 Illinois Dept of Revenue 0414           Priority       1,250.00       1,090.00         1,090.00           0.00       0.00
 Illinois Tollway                        Unsecured      2,000.00     33,353.20        33,353.20            0.00       0.00
 Jefferson Capital Systems LLC           Secured       10,925.00     10,722.54        10,722.54         288.85     880.09
 Nicor Gas                               Unsecured         500.00        576.46           576.46           0.00       0.00
 REGIONAL ACCEPTANCE CO                  Secured       18,552.00            NA               NA            0.00       0.00
 Speedy Cash                             Unsecured      1,650.00       1,713.41         1,713.41           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-08714        Doc 46      Filed 02/11/19     Entered 02/11/19 16:58:08             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,722.54            $288.85           $880.09
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,722.54            $288.85           $880.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $1,090.00               $0.00             $0.00
 TOTAL PRIORITY:                                          $1,090.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $42,429.82               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,251.06
         Disbursements to Creditors                             $1,168.94

 TOTAL DISBURSEMENTS :                                                                       $5,420.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
